UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective Balanced investment comprising a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value December 31, 2016 Class IA: $10.44 Class IB: $10.40 Total return at net asset value George Bloomberg Putnam S&P 500 Barclays Blended Index U.S. Index (as of Class IA Class IB (primary Aggregate (secondary 12/31/16) shares* shares* benchmark) Bond Index benchmark) 1 year 8.40% 8.12% 11.96% 2.65% 8.41% 5 years 59.10 57.07 98.18 11.67 59.44 Annualized 9.73 9.45 14.66 2.23 9.78 10 years 37.95 34.49 95.72 53.00 88.37 Annualized 3.27 3.01 6.95 4.34 6.54 Life 114.66 105.71 186.22 150.30 199.54 Annualized 4.18 3.94 5.80 5.04 6.05 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the S&P 500 Index and 40% of which is based on the Bloomberg Barclays U.S. Aggregate Bond Index. The Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers How would you describe the market environment for the 12-month reporting period ended December 31, 2016? As 2016 began, the markets, which were growing increasingly alarmed by perceived economic weakness in China and serially depressed commodities prices, became anxious that the Federal Reserve had committed itself to a tightening policy agenda. These factors contributed to a risk-averse attitude on the part of many investors until roughly mid-February, at which point the markets began to stage a turnaround based on a variety of factors, including a rebounding oil price, decent U.S. economic data, declining stock market volatility, and a growing sense that the Fed would take a more gradual approach to raising interest rates. As the period wore on, we began to see the bubbling up of inflationary pressures, including wage inflation as the labor market matured and commodity inflation as, for example, the price of oil rose off its February lows. Just prior to the U.S. presidential election, moreover, we saw the market shift its focus from dividend-paying stocks to sectors that could be beneficiaries of a reflationary macroeconomic trend, including riskier-seeming sectors such as financials, industrials, and natural resources. In the wake of the U.S. election, equity performance soared in anticipation of a new business-friendly administration. Led by energy, financials, and telecommunications, most non-defensive sectors produced double-digit returns during the final calendar quarter of 2016, while major U.S. equity indexes hit record highs and delivered solid positive returns for the year overall. In this context, how did Putnam VT George Putnam Balanced Fund perform during the period? The equity-focused portion of the fund had a difficult first half, but performance improved markedly in the second half. Our corporate bond, Treasury, and other fixed-income holdings helped stabilize performance somewhat during the year, particularly in the first half of the period. Ultimately, the fund turned in performance that was in line with results for its custom secondary benchmark, but underperformed its primary, all-stock benchmark the S&P 500 Index. How did the fund’s corporate bond allocation perform during the year? Our corporate-credit strategy generally performed well in 2016, buoyed by solid fundamentals among the investment-grade opportunity set. Demand for investments in this area of the bond market was robust during the period, particularly on the part of international investors. While this led valuation to become tighter by year-end 2016, it was not exceptionally so versus historical trends. Importantly for the investment-grade sector, we see the current environment as providing tailwinds for financials, in particular, which compose a large segment of the opportunity set for the fund. Within different equity sectors, how would you characterize the fund’s positioning during the reporting period? Within a variety of sectors, the fund’s stock exposures had a modestly pro-cyclical bias, which means that some parts of the portfolio were positioned to perform in line with the overall economy. In financials, for example, the fund was biased toward more interest-rate-sensitive stocks, which we thought would benefit if interest rates should rise. In natural resources, the fund had a pro-cyclical tilt as well, and we believe this may offer characteristics of relative strength as the changeover in Washington occurs. The fund’s industrials-focused exposures, by contrast, were biased toward U.S. defense stocks, which is not a pro-cyclical type of exposure. How would you describe U.S. corporate health at period-end? U.S. corporations generally may have turned a corner in the latter months of the period, in our view. A telling signal in this regard can be seen in corporate earnings growth in the third calendar quarter. At 3% for the market overall — and 6% when you bracket the weaker-performing energy sector — this was the first time in four consecutive quarters that earnings growth was positive. When we consider corporate prospects for 2017, we expect that continued solid underlying growth in the U.S. economy, augmented by generally higher energy prices than we saw at the start of 2016, could lead to double-digit earnings growth for the U.S. market overall, in our view. What is your outlook for the U.S. economy and the U.S. stock and bond markets? We are optimistic about a number of business-building initiatives that President Trump has claimed will be priorities under his administration. At this early stage, we think it is likely that U.S. consumers will benefit from tax reform, and we also expect to see some measure of infrastructure spending get under way. We also believe that a number of promised reductions in regulatory burdens could give a boost to several areas, most notably financials. Overall, we think the regime change from President Obama to President Trump will shift the market in favor of sectors that may stand to benefit from pro-growth policies, higher interest rates, and inflationary conditions. Looking forward for bonds, we think that strong U.S. corporate fundamentals may support the profit margins of investment-grade companies. Moreover, for the financials sector, the combination of potentially less onerous regulation and an increase in rates may bolster fundamentals, in our view. Overall, we continue to find current spread levels — or the general yield advantage offered by investment-grade bonds over Treasuries of similar maturity — to be modestly attractive versus their underlying risks. Lastly, we expect long-term interest rates will rise and that the Fed may be in a position of responding to inflationary pressures by raising short-term interest rates. In our view, this economic and monetary policy environment stands a good chance of being positive, particularly for stocks. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or 2 Putnam VT George Putnam Balanced Fund industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Default risk is generally higher for non-qualified mortgages. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Aaron M. Cooper, CFA, is Chief Investment Officer, Equities, at Putnam. He joined Putnam in 2011 and has been in the investment industry since 1999. Portfolio Manager Paul D. Scanlon, CFA, is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1986. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT George Putnam Balanced Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.72% 0.97% Annualized expense ratio for the six-month period ended 12/31/16* 0.74% 0.99% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.81 $5.10 $3.76 $5.03 Ending value (after expenses) $1,050.30 $1,048.40 $1,021.42 $1,020.16 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT George Putnam Balanced Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT George Putnam Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT George Putnam Balanced Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2017 Putnam VT George Putnam Balanced Fund 5 The fund’s portfolio 12/31/16 COMMON STOCKS (63.1%)* Shares Value Banking (4.4%) Bank of America Corp. 72,867 $1,610,361 JPMorgan Chase & Co. 19,675 1,697,756 KeyCorp 32,596 595,529 Wells Fargo & Co. 28,038 1,545,174 Basic materials (2.2%) Air Products & Chemicals, Inc. 1,022 146,984 Albemarle Corp. 2,424 208,658 ArcelorMittal SA (France) † 5,514 40,653 Axalta Coating Systems, Ltd. † 3,087 83,966 Barrick Gold Corp. (Canada) 1,321 21,110 CF Industries Holdings, Inc. 6,988 219,982 Dow Chemical Co. (The) 3,406 194,891 E. I. du Pont de Nemours & Co. 891 65,399 Freeport-McMoRan, Inc. (Indonesia) † 2,493 32,883 KapStone Paper and Packaging Corp. 986 21,741 LANXESS AG (Germany) 1,616 105,884 Martin Marietta Materials, Inc. 486 107,664 Newmont Mining Corp. 2,382 81,155 Nucor Corp. 1,179 70,174 RPC Group PLC (United Kingdom) 5,828 76,246 Sealed Air Corp. 3,472 157,420 Sherwin-Williams Co. (The) 2,161 580,747 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,337 38,305 Steel Dynamics, Inc. 534 19,000 Syngenta AG (Switzerland) 618 244,223 United States Steel Corp. 798 26,342 W.R. Grace & Co. 2,090 141,368 Yara International ASA (Norway) 474 18,665 Capital goods (4.0%) Airbus Group SE (France) 7,003 462,188 Ball Corp. 1,606 120,562 Dover Corp. 4,099 307,138 Fortive Corp. 8,530 457,464 Johnson Controls International PLC 18,289 753,324 KION Group AG (Germany) 4,323 240,256 Komatsu, Ltd. (Japan) 20,900 471,738 Northrop Grumman Corp. 2,687 624,942 Raytheon Co. 4,371 620,682 Stericycle, Inc. † 1,491 114,867 United Technologies Corp. 4,323 473,887 Waste Connections, Inc. (Canada) 4,027 316,482 Communication services (3.4%) American Tower Corp. R 3,083 325,811 AT&T, Inc. 28,377 1,206,874 Charter Communications, Inc. Class A † 2,354 677,764 Comcast Corp. Class A 13,042 900,550 DISH Network Corp. Class A † 3,144 182,132 Equinix, Inc. R 604 215,876 T-Mobile US, Inc. † 7,004 402,800 Zayo Group Holdings, Inc. † 8,911 292,815 Communications equipment (0.2%) Cisco Systems, Inc. 10,327 312,082 COMMON STOCKS (63.1%)* cont . Shares Value Computers (2.3%) Apple, Inc. 22,358 $2,589,504 Castlight Health, Inc. Class B † S 8,808 43,600 HP, Inc. 6,835 101,431 ServiceNow, Inc. † 1,224 90,992 Western Digital Corp. 1,138 77,327 Conglomerates (0.9%) Danaher Corp. 5,931 461,669 Siemens AG (Germany) 5,157 633,908 Consumer cyclicals (6.7%) Amazon.com, Inc. † 2,128 1,595,723 Brunswick Corp. 2,169 118,297 CaesarStone Sdot-Yam, Ltd. (Israel) † 1,487 42,603 Criteo SA ADR (France) † S 2,016 82,817 Ctrip.com International, Ltd. ADR (China) † S 5,866 234,640 Expedia, Inc. 1,261 142,846 Five Below, Inc. † S 2,765 110,489 Hanesbrands, Inc. 14,604 315,008 Hilton Worldwide Holdings, Inc. 11,445 311,304 Home Depot, Inc. (The) 6,098 817,620 Live Nation Entertainment, Inc. † 9,304 247,486 MasterCard, Inc. Class A 4,255 439,329 O’Reilly Automotive, Inc. † 1,318 366,944 Penn National Gaming, Inc. † 15,591 215,000 Priceline Group, Inc. (The) † 306 448,614 RE/MAX Holdings, Inc. Class A 3,228 180,768 Rollins, Inc. 9,855 332,902 Time Warner, Inc. 1,648 159,081 TJX Cos., Inc. (The) 6,209 466,482 United Rentals, Inc. † 2,181 230,270 Vulcan Materials Co. 928 116,139 Wal-Mart Stores, Inc. 3,691 255,122 Walt Disney Co. (The) 8,728 909,632 Wynn Resorts, Ltd. S 2,063 178,470 Consumer finance (1.3%) Oportun Financial Corp. (acquired 6/23/15, cost $42,371) (Private) † F 14,867 38,134 Synchrony Financial 22,871 829,531 Visa, Inc. Class A 10,649 830,835 Consumer staples (6.5%) Altria Group, Inc. 8,202 554,619 Bright Horizons Family Solutions, Inc. † 2,354 164,827 Colgate-Palmolive Co. 6,831 447,021 Costco Wholesale Corp. 3,622 579,918 Coty, Inc. Class A 12,237 224,059 CVS Health Corp. 4,366 344,521 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) †∆∆ F 6 38,902 Dr. Pepper Snapple Group, Inc. 7,236 656,088 Edgewell Personal Care Co. † 1,296 94,595 JM Smucker Co. (The) 3,608 462,040 Kraft Heinz Co. (The) 6,249 545,663 Kroger Co. (The) 8,851 305,448 LKQ Corp. † 2,591 79,414 Mead Johnson Nutrition Co. 1,909 135,081 Molson Coors Brewing Co. Class B 5,540 539,097 6 Putnam VT George Putnam Balanced Fund COMMON STOCKS (63.1%)* cont . Shares Value Consumer staples cont . Monster Beverage Corp. † 2,049 $90,853 Nomad Foods, Ltd. (United Kingdom) † 6,332 60,597 PepsiCo, Inc. 15,631 1,635,472 Philip Morris International, Inc. 2,523 230,829 Pinnacle Foods, Inc. 1,183 63,231 Restaurant Brands International, Inc. (Canada) 2,280 108,665 Walgreens Boots Alliance, Inc. 8,856 732,923 Yum China Holdings, Inc. (China) † 3,413 89,148 Electronics (2.7%) Agilent Technologies, Inc. 5,782 263,428 Analog Devices, Inc. 1,296 94,116 Broadcom, Ltd. 2,965 524,123 Micron Technology, Inc. † 7,916 173,519 NVIDIA Corp. 1,236 131,931 NXP Semiconductor NV † 2,090 204,841 Qorvo, Inc. † 10,296 542,908 QUALCOMM, Inc. 3,483 227,092 Skyworks Solutions, Inc. 2,632 196,505 Sumco Corp. (Japan) 5,900 75,801 Texas Instruments, Inc. 8,171 596,238 Xilinx, Inc. 5,192 313,441 Energy (5.1%) Anadarko Petroleum Corp. 9,943 693,325 Arch Coal, Inc. Class A † 187 14,595 Baker Hughes, Inc. 1,944 126,302 Cenovus Energy, Inc. (Canada) 16,294 246,355 Cheniere Energy, Inc. † 7,320 303,268 Chevron Corp. 2,172 255,644 Cimarex Energy Co. 463 62,922 ConocoPhillips 14,737 738,913 Devon Energy Corp. 1,337 61,061 EnCana Corp. (Canada) 10,413 122,228 EOG Resources, Inc. 4,280 432,708 Exxon Mobil Corp. 2,796 252,367 Halliburton Co. 10,040 543,064 Hess Corp. 1,013 63,100 Marathon Oil Corp. 6,968 120,616 Noble Energy, Inc. 6,212 236,429 ONEOK, Inc. 880 50,521 Pioneer Natural Resources Co. 1,356 244,175 Plains All American Pipeline LP 4,927 159,093 Royal Dutch Shell PLC Class A (United Kingdom) 19,014 523,925 Schlumberger, Ltd. 5,960 500,342 Seven Generations Energy, Ltd. (Canada) † 5,604 130,683 Suncor Energy, Inc. (Canada) 11,665 381,405 Williams Cos., Inc. (The) 2,182 67,947 Financial (0.4%) Intercontinental Exchange, Inc. 619 34,924 KKR & Co. LP 28,852 444,032 Health care (7.4%) Abbott Laboratories 3,027 116,267 Aetna, Inc. 593 73,538 Allergan PLC † S 3,966 832,900 Amgen, Inc. 4,830 706,194 Becton Dickinson and Co. 2,062 341,364 COMMON STOCKS (63.1%)* cont . Shares Value Health care cont . Biogen, Inc. † 1,936 $549,011 Boston Scientific Corp. † 12,171 263,259 Bristol-Myers Squibb Co. 6,824 398,795 C.R. Bard, Inc. 1,283 288,239 Cardinal Health, Inc. 408 29,364 Celgene Corp. † 7,697 890,928 Cigna Corp. 457 60,959 Edwards Lifesciences Corp. † 465 43,571 Eli Lilly & Co. 5,917 435,195 Express Scripts Holding Co. † 2,086 143,496 Gilead Sciences, Inc. 10,527 753,838 Henry Schein, Inc. † 677 102,708 HTG Molecular Diagnostics, Inc. † 694 1,555 Humana, Inc. 1,213 247,488 Illumina, Inc. † 619 79,257 Intuitive Surgical, Inc. † 401 254,302 Jazz Pharmaceuticals PLC † 696 75,885 Johnson & Johnson 3,014 347,243 Medtronic PLC 2,284 162,689 Merck & Co., Inc. 10,058 592,114 Mylan NV † 5,988 228,442 Pfizer, Inc. 19,479 632,678 Service Corp. International/US 9,806 278,490 UnitedHealth Group, Inc. 564 90,263 Ventas, Inc. R 2,803 175,244 Insurance (2.3%) American International Group, Inc. 11,786 769,744 Assured Guaranty, Ltd. 12,900 487,233 Berkshire Hathaway, Inc. Class B † 274 44,657 Chubb, Ltd. 4,139 546,845 Hartford Financial Services Group, Inc. (The) 6,670 317,826 MetLife, Inc. 5,860 315,795 Prudential PLC (United Kingdom) 19,891 396,749 Investment banking/Brokerage (1.7%) AllianceBernstein Holding LP 10,825 253,846 Ameriprise Financial, Inc. 2,352 260,931 Charles Schwab Corp. (The) 15,086 595,444 Goldman Sachs Group, Inc. (The) 3,393 812,454 Invesco, Ltd. 6,264 190,050 Miscellaneous (0.1%) Conyers Park Acquisition Corp. (Units) † 6,597 71,577 Real estate (1.3%) AvalonBay Communities, Inc. R 1,205 213,466 Boston Properties, Inc. R 1,602 201,500 CBRE Group, Inc. Class A † 2,178 68,585 Douglas Emmett, Inc. R 1,860 68,002 Equity Lifestyle Properties, Inc. R 1,522 109,736 Essex Property Trust, Inc. R 369 85,793 Federal Realty Investment Trust R 709 100,756 Gaming and Leisure Properties, Inc. R 4,727 144,741 General Growth Properties R 5,275 131,770 Kimco Realty Corp. R 1,659 41,740 Pebblebrook Hotel Trust R 1,743 51,854 Public Storage R 871 194,669 Simon Property Group, Inc. R 1,207 214,448 Putnam VT George Putnam Balanced Fund 7 COMMON STOCKS (63.1%)* cont . Shares Value Semiconductor (0.4%) Applied Materials, Inc. 15,547 $501,702 Software (2.8%) Activision Blizzard, Inc. 739 26,685 Adobe Systems, Inc. † 3,916 403,152 Electronic Arts, Inc. † 5,146 405,299 Everbridge, Inc. † 2,603 48,025 Microsoft Corp. 39,310 2,442,723 Tencent Holdings, Ltd. (China) 7,036 170,765 Technology services (4.0%) Alibaba Group Holding, Ltd. ADR (China) † S 3,228 283,451 Alphabet, Inc. Class A † 2,785 2,206,973 Cognizant Technology Solutions Corp. Class A † 1,408 78,890 Computer Sciences Corp. 4,920 292,346 Facebook, Inc. Class A † 11,217 1,290,516 Fidelity National Information Services, Inc. 4,515 341,515 GoDaddy, Inc. Class A † S 3,827 133,754 salesforce.com, Inc. † 4,623 316,491 Wix.com, Ltd. (Israel) † 2,170 96,674 Transportation (1.0%) American Airlines Group, Inc. 4,839 225,933 Norfolk Southern Corp. 2,883 311,566 Union Pacific Corp. 2,233 231,517 United Continental Holdings, Inc. † 3,125 227,750 United Parcel Service, Inc. Class B 2,657 304,598 Utilities and power (2.0%) Ameren Corp. 2,929 153,655 American Electric Power Co., Inc. 2,708 170,496 American Water Works Co., Inc. 3,606 260,930 Calpine Corp. † 18,079 206,643 Edison International 3,367 242,390 Exelon Corp. 12,661 449,339 Kinder Morgan, Inc. 4,535 93,920 NextEra Energy, Inc. 1,981 236,650 NRG Energy, Inc. 23,174 284,113 PG&E Corp. 6,037 366,868 Sempra Energy 1,056 106,276 Total common stocks (cost $70,649,757) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.6%) Government National Mortgage Association Pass-Through Certificates 4.50%, TBA, 1/1/47 $1,000,000 $1,067,500 3.50%, 2/20/45 86,725 90,187 3.50%, TBA, 1/1/47 1,000,000 1,039,844 3.00%, TBA, 1/1/47 1,000,000 1,012,813 U.S. Government Agency Mortgage Obligations (6.7%) Federal National Mortgage Association Pass-Through Certificates 5.50%, with due dates from 7/1/33 to 11/1/38 257,445 287,501 5.00%, 8/1/33 96,609 106,073 4.50%, 11/1/44 1,644,201 1,792,629 4.50%, TBA, 1/1/47 1,000,000 1,075,000 4.00%, TBA, 1/1/47 1,000,000 1,051,250 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.3%)* cont . Principal amount Value U.S. Government Agency Mortgage Obligations cont . Federal National Mortgage Association Pass-Through Certificates 3.50%, TBA, 1/1/47 $3,000,000 $3,075,000 3.00%, 6/1/46 978,931 976,369 Total U.S. government and agency mortgage obligations (cost $11,608,913) U.S. TREASURY OBLIGATIONS (8.9%)* Principal amount Value U.S. Treasury Bonds 2.75%, 8/15/42 $620,000 $585,803 U.S. Treasury Notes 2.00%, 11/30/20 3,450,000 3,485,208 1.875%, 11/30/21 1,780,000 1,774,976 1.625%, 4/30/19 330,000 332,449 1.375%, 9/30/18 990,000 993,650 1.125%, 3/31/20 2,710,000 2,674,669 1.125%, 12/31/19 950,000 940,611 0.75%, 12/31/17 320,000 319,448 Total U.S. treasury obligations (cost $11,292,646) CORPORATE BONDS AND NOTES (14.6%)* Principal amount Value Basic materials (0.8%) Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) $71,000 $74,284 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 30,000 28,886 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 35,000 35,240 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 11,000 11,303 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 135,000 181,694 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 5,000 4,925 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 81,000 82,823 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 54,000 52,920 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 10,000 14,462 INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 12,000 11,897 Union Carbide Corp. sr. unsec. unsub. bonds 7.75%, 10/1/96 45,000 54,555 Westlake Chemical Corp. 144A company guaranty sr. unsec. unsub. bonds 3.60%, 8/15/26 165,000 157,716 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 140,000 182,767 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 10,000 13,160 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 25,000 26,085 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 82,000 103,842 8 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.6%)* cont . Principal amount Value Capital goods (0.3%) L-3 Communications Corp. company guaranty sr. unsec. bonds 3.85%, 12/15/26 $10,000 $9,940 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 104,000 134,369 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4.375%, 3/15/35 15,000 15,869 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 30,000 39,887 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6.25%, 5/15/38 125,000 159,400 United Technologies Corp. sr. unsec. unsub. notes 5.70%, 4/15/40 15,000 18,325 Communication services (1.0%) American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R 20,000 20,051 American Tower Corp. sr. unsec. notes 3.40%, 2/15/19 R 71,000 72,558 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 R 75,000 71,002 AT&T, Inc. sr. unsec. unsub. notes 4.75%, 5/15/46 12,000 11,369 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 30,000 30,487 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. bonds 6.484%, 10/23/45 117,000 135,261 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. notes 4.908%, 7/23/25 38,000 40,049 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 25,000 33,838 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 27,000 34,710 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 10,000 10,675 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 105,000 111,811 Koninklijke KPN NV sr. unsec. unsub. bonds 8.375%, 10/1/30 (Netherlands) 10,000 13,352 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 55,000 71,121 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8.75%, 5/1/32 (Canada) 10,000 13,599 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 35,000 34,202 TCI Communications, Inc. sr. unsec. unsub. notes 7.875%, 2/15/26 45,000 60,402 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 200,000 195,500 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045%, 6/20/36 (Spain) 10,000 11,580 Verizon Communications, Inc. sr. unsec. unsub. notes 6.40%, 9/15/33 2,000 2,413 CORPORATE BONDS AND NOTES (14.6%)* cont . Principal amount Value Communication services cont . Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 $157,000 $150,549 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8.00%, 6/1/22 110,000 132,618 Conglomerates (0.2%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 241,000 250,640 Consumer cyclicals (1.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 25,000 33,583 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 135,000 166,206 Autonation, Inc. company guaranty sr. unsec. notes 4.50%, 10/1/25 30,000 30,350 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 92,000 99,128 CBS Corp. company guaranty sr. unsec. debs. 7.875%, 7/30/30 64,000 86,566 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 88,000 81,629 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 60,000 59,210 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 10,000 10,316 Ford Motor Co. sr. unsec. unsub. notes 9.98%, 2/15/47 34,000 50,088 Ford Motor Co. sr. unsec. unsub. notes 7.75%, 6/15/43 210,000 255,694 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 20,000 26,138 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 40,000 38,556 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 90,000 86,537 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 142,000 140,863 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 42,000 41,535 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 90,000 94,309 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 20,000 19,400 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 95,000 121,833 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 48,000 53,451 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 22,000 23,796 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 30,000 29,556 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 40,000 45,050 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 40,000 41,850 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 65,000 66,135 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 25,000 25,702 Putnam VT George Putnam Balanced Fund 9 CORPORATE BONDS AND NOTES (14.6%)* cont . Principal amount Value Consumer cyclicals cont . O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 $45,000 $44,706 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 55,000 54,432 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 94,000 107,180 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 16,000 15,956 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 50,000 50,263 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 52,000 55,008 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 20,000 20,936 Consumer staples (1.3%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 215,000 232,387 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 25,000 25,380 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 25,000 37,597 Constellation Brands, Inc. company guaranty sr. unsec. unsub. bonds 3.70%, 12/6/26 25,000 24,426 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 146,323 178,173 CVS Pass-Through Trust 144A sr. mtge. notes 4.704%, 1/10/36 13,783 14,507 Diageo Investment Corp. company guaranty sr. unsec. notes 8.00%, 9/15/22 74,000 92,483 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 150,000 190,058 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 85,000 93,694 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 32,000 32,520 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 55,000 69,099 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 5,000 6,084 Kraft Heinz Foods Co. company guaranty sr. unsec. bonds 4.375%, 6/1/46 120,000 112,917 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 50,000 49,469 McDonald’s Corp. sr. unsec. unsub. notes 5.70%, 2/1/39 90,000 103,736 McDonald’s Corp. sr. unsec. unsub. notes Ser. MTN, 6.30%, 3/1/38 75,000 93,551 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 105,000 109,597 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 17,000 17,324 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15%, 8/15/44 23,000 23,848 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 80,000 78,528 CORPORATE BONDS AND NOTES (14.6%)* cont . Principal amount Value Energy (1.1%) BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) $70,000 $67,991 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 45,000 44,910 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 20,000 19,750 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 28,000 27,822 EOG Resources, Inc. sr. unsec. unsub. notes 5.625%, 6/1/19 30,000 32,419 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 70,000 69,037 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 55,000 64,059 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 110,000 140,857 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 25,000 26,740 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 60,000 40,200 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 60,000 54,660 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 120,000 107,400 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 135,000 136,181 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8.00%, 10/1/19 110,000 125,080 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 70,000 78,003 Tosco Corp. company guaranty sr. unsec. notes 8.125%, 2/15/30 72,000 98,650 Valero Energy Partners LP sr. unsec. unsub. notes 4.375%, 12/15/26 21,000 21,188 Williams Partners LP sr. unsec. notes 5.25%, 3/15/20 65,000 69,447 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 42,000 42,433 Williams Partners LP sr. unsec. sub. notes 3.60%, 3/15/22 25,000 25,132 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 35,000 35,342 Financials (5.1%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 14,000 18,384 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 25,000 25,751 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 75,000 74,813 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 114,000 144,210 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 200,000 187,373 Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 31,000 37,304 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 75,000 73,547 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 32,000 32,360 10 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.6%)* cont . Principal amount Value Financials cont . Bank of America Corp. unsec. sub. notes 6.11%, 1/29/37 $150,000 $175,325 Barclays Bank PLC 144A unsec. sub. notes 10.179%, 6/12/21 (United Kingdom) 120,000 148,589 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 73,000 75,089 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 10,000 10,156 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 200,000 203,224 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 110,000 117,460 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 80,000 80,266 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 27,000 27,841 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 73,000 72,735 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 64,000 63,213 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 23,000 23,288 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 40,000 39,950 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 150,000 176,295 Duke Realty LP company guaranty sr. unsec. unsub. notes 4.375%, 6/15/22 R 122,000 130,016 EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 R 50,000 51,838 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 35,000 34,038 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 29,000 27,043 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 238,000 293,705 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 60,000 59,163 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 30,000 29,242 HSBC Holdings PLC unsec. sub. notes 6.50%, 5/2/36 (United Kingdom) 200,000 243,605 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 200,000 219,275 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 45,000 48,263 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.30%, perpetual maturity 35,000 35,720 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 110,000 113,905 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 35,000 34,352 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 60,000 67,573 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 45,000 50,625 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 100,000 122,744 Lloyds Banking Group PLC unsec. sub. bonds 5.30%, 12/1/45 (United Kingdom) 245,000 252,313 CORPORATE BONDS AND NOTES (14.6%)* cont . Principal amount Value Financials cont . Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 $155,000 $232,680 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 400,000 482,200 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 30,000 31,194 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8.25%, 12/1/31 60,000 83,564 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 35,000 27,694 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 56,000 61,734 Pacific LifeCorp 144A sr. unsec. notes 6.00%, 2/10/20 30,000 32,395 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 33,000 35,318 Progressive Corp. (The) jr. unsec. sub. FRN 6.70%, 6/15/37 228,000 222,870 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 35,000 36,269 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 137,000 135,801 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 35,000 44,393 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 45,000 47,940 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 65,000 66,234 State Street Corp. jr. unsec. sub. FRB 1.963%, 6/15/37 256,000 226,240 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 40,000 51,909 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 68,000 66,424 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 40,000 52,535 UBS AG unsec. sub. notes 5.125%, 5/15/24 (Switzerland) 360,000 363,420 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R 90,000 90,450 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5.875%, perpetual maturity 65,000 67,600 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 110,000 120,200 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 135,000 136,304 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6.50%, 5/9/37 30,000 30,150 Government (0.5%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7.625%, 1/19/23 (Supra-Nation) 500,000 646,330 Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 10,000 9,905 Actavis Funding SCS company guaranty sr. unsec. notes 4.75%, 3/15/45 (Luxembourg) 10,000 9,817 Actavis Funding SCS company guaranty sr. unsec. notes 3.45%, 3/15/22 (Luxembourg) 5,000 5,075 Putnam VT George Putnam Balanced Fund 11 CORPORATE BONDS AND NOTES (14.6%)* cont . Principal amount Value Health care cont . Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 $30,000 $30,143 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 55,000 56,856 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 10,000 10,288 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 20,000 19,025 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 70,000 70,930 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) 30,000 28,030 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 54,000 49,784 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 34,000 35,725 Technology (0.6%) Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 65,000 66,776 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 86,000 95,475 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 28,000 34,476 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 129,000 136,835 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/22 122,000 125,369 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 20,000 21,421 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 95,000 89,746 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 205,000 194,588 Transportation (0.3%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7.125%, 10/15/20 35,000 40,425 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.40%, 6/1/41 85,000 99,925 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5.75%, 5/1/40 40,000 48,766 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.90%, 1/2/18 2,730 2,752 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648%, 9/15/17 11,257 11,412 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 60,000 70,189 Penske Truck Leasing Co. Lp/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 56,000 53,579 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15%, 8/1/22 79,726 88,396 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3.75%, 9/3/26 18,846 18,917 CORPORATE BONDS AND NOTES (14.6%)* cont . Principal amount Value Utilities and power (1.4%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 $55,000 $63,594 Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 1,000 1,000 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 15,000 18,027 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 35,000 35,094 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 75,000 93,020 Emera US Finance LP 144A company guaranty sr. unsec. notes 3.55%, 6/15/26 45,000 44,236 Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) 55,000 56,314 Energy Transfer Partners LP sr. unsec. unsub. notes 7.60%, 2/1/24 30,000 33,610 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 117,000 126,798 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 35,000 37,478 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 140,000 148,619 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 30,000 36,692 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 40,000 41,716 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 16,000 15,948 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 40,000 40,607 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 30,000 30,431 MidAmerican Funding, LLC sr. bonds 6.927%, 3/1/29 10,000 13,269 Oncor Electric Delivery Co., LLC sr. notes 7.00%, 9/1/22 55,000 67,131 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 60,000 64,079 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 55,000 70,172 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.80%, 3/1/37 30,000 36,616 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 99,000 84,645 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 65,000 67,308 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 135,000 154,734 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35%, 5/15/67 (Canada) 180,000 149,850 WEC Energy Group jr. unsec. sub. FRN 6.25%, 5/15/67 300,000 262,875 Total corporate bonds and notes (cost $17,427,220) 12 Putnam VT George Putnam Balanced Fund MORTGAGE-BACKED SECURITIES (1.1%)* Principal amount Value Citigroup Commercial Mortgage Trust Ser. 14-GC21, Class AS, 4.026%, 5/10/47 $93,000 $95,153 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.737%, 7/15/47 161,000 164,123 FRB Ser. 14-UBS6, Class C, 4.465%, 12/10/47 68,000 64,567 Ser. 13-CR13, Class AM, 4.449%, 12/10/23 100,000 106,660 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1, 2.106%, 1/25/29 27,213 27,274 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) † 14,822 1 GS Mortgage Securities Trust 144A FRB Ser. 11-GC5, Class C, 5.40%, 8/10/44 100,000 106,886 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 20,560 21,183 Ser. 98-C4, Class H, 5.60%, 10/15/35 17,993 18,035 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.37%, 8/15/46 77,000 76,723 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.643%, 6/11/42 55,000 55,919 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.437%, 3/15/45 217,000 215,611 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 245,950 18,446 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 24,000 24,029 Ser. 13-C18, Class AS, 4.387%, 12/15/46 150,000 160,361 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 101,000 107,561 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C3, Class D, 5.64%, 3/15/44 82,000 83,148 Total mortgage-backed securities (cost $1,452,859) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Oportun Financial Corp. Ser. A-1, zero % cv. pfd. (acquired 6/23/15, cost $117) (Private) †∆∆ F 41 $105 Oportun Financial Corp. Ser. B-1, zero % cv. pfd. (acquired 6/23/15, cost $2,211) (Private) †∆∆ F 702 1,990 Oportun Financial Corp. Ser. C-1, zero % cv. pfd. (acquired 6/23/15, cost $5,197) (Private) †∆∆ F 1,021 4,677 Oportun Financial Corp. Ser. D-1, zero % cv. pfd. (acquired 6/23/15, cost $7,538) (Private) †∆∆ F 1,481 6,784 Oportun Financial Corp. Ser. E-1, zero % cv. pfd. (acquired 6/23/15, cost $4,227) (Private) †∆∆ F 770 3,805 Oportun Financial Corp. Ser. F, zero % cv. pfd. (acquired 6/23/15, cost $12,764) (Private) †∆∆ F 1,662 11,488 Oportun Financial Corp. Ser. F-1, zero % cv. pfd. (acquired 6/23/15, cost $35,793) (Private) †∆∆ F 12,559 32,214 Oportun Financial Corp. Ser. G, zero % cv. pfd. (acquired 6/23/15, cost $45,261) (Private) †∆∆ F 15,881 40,735 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $72,763) (Private) †∆∆ F 25,555 65,486 Total convertible preferred stocks (cost $185,871) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $30,000 $42,435 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 55,000 77,233 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 40,000 45,660 Total municipal bonds and notes (cost $125,186) SHORT-TERM INVESTMENTS (10.8%) Shares Value Putnam Cash Collateral Pool, LLC 0.91% d 1,689,250 $1,689,250 Putnam Short Term Investment Fund 0.69% L 11,832,962 11,832,962 Total short-term investments (cost $13,522,212) Total investments (cost $126,264,664) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank DAC Designated Activity Company FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $124,758,281. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $244,320, or 0.2% of net assets. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $8,337,531 to cover certain derivative and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. Putnam VT George Putnam Balanced Fund 13 FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $4,903,650) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 3/16/17 $216,915 $215,110 $(1,805) Canadian Dollar Sell 1/18/17 64,586 66,074 1,488 Barclays Bank PLC Canadian Dollar Sell 1/18/17 411,431 420,898 9,467 Citibank, N.A. Euro Sell 3/16/17 975,885 980,263 4,378 Credit Suisse International British Pound Sell 3/16/17 739,260 759,099 19,839 Goldman Sachs International Japanese Yen Sell 2/16/17 560,701 596,063 35,362 JPMorgan Chase Bank N.A. British Pound Sell 3/16/17 13,827 14,209 382 Canadian Dollar Sell 1/18/17 723,859 735,524 11,665 Swiss Franc Sell 3/16/17 219,277 221,578 2,301 State Street Bank and Trust Co. Canadian Dollar Sell 1/18/17 7,002 7,164 162 Euro Sell 3/16/17 287,758 291,778 4,020 Israeli Shekel Sell 1/18/17 255,266 261,805 6,539 UBS AG Euro Sell 3/16/17 314,484 318,616 4,132 WestPac Banking Corp. Canadian Dollar Sell 1/18/17 15,122 15,469 347 Total 14 Putnam VT George Putnam Balanced Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $2,217,789 $485,671 $—­ Capital goods 3,789,348 1,174,182 —­ Communication services 4,204,622 —­ —­ Conglomerates 461,669 633,908 —­ Consumer cyclicals 8,317,586 —­ —­ Consumer staples 8,144,109 —­ 38,902 Energy 5,807,063 523,925 —­ Financials 13,810,027 396,749 38,134 Health care 9,195,276 —­ —­ Miscellaneous 71,577 Technology 15,351,274 246,566 —­ Transportation 1,301,364 —­ —­ Utilities and power 2,571,280 —­ —­ Total common stocks Convertible preferred stocks —­ —­ 167,284 Corporate bonds and notes —­ 18,241,706 —­ Mortgage-backed securities —­ 1,345,680 —­ Municipal bonds and notes —­ 165,328 —­ U.S. government and agency mortgage obligations —­ 11,574,166 —­ U.S. treasury obligations —­ 11,106,814 —­ Short-term investments 11,832,962 1,689,250 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $98,277 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 15 Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value, including $1,663,623 of securities on loan (Note 1): Unaffiliated issuers (identified cost $112,742,452) $121,381,999 Affiliated issuers (identified cost $13,522,212) (Notes 1 and 5) 13,522,212 Foreign currency (cost $1,081) (Note 1) 1,081 Dividends, interest and other receivables 486,241 Receivable for shares of the fund sold 11,544 Receivable for investments sold 84,711 Unrealized appreciation on forward currency contracts (Note 1) 100,082 Total assets Liabilities Payable for investments purchased 427,089 Payable for purchases of delayed delivery securities (Note 1) 8,352,563 Payable for shares of the fund repurchased 40,443 Payable for compensation of Manager (Note 2) 55,816 Payable for custodian fees (Note 2) 23,171 Payable for investor servicing fees (Note 2) 21,021 Payable for Trustee compensation and expenses (Note 2) 102,338 Payable for administrative services (Note 2) 1,291 Payable for distribution fees (Note 2) 12,423 Unrealized depreciation on forward currency contracts (Note 1) 1,805 Collateral on securities loaned, at value (Note 1) 1,689,250 Other accrued expenses 102,379 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $148,439,927 Undistributed net investment income (Note 1) 1,857,677 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (34,277,112) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,737,789 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $64,353,595 Number of shares outstanding 6,165,842 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.44 Computation of net asset value Class IB Net assets $60,404,686 Number of shares outstanding 5,809,307 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.40 The accompanying notes are an integral part of these financial statements. 16 Putnam VT George Putnam Balanced Fund Statement of operations Year ended 12/31/16 Investment income Dividends (net of foreign tax of $7,754) $1,483,225 Interest (including interest income of $51,980 from investments in affiliated issuers) (Note 5) 1,464,740 Securities lending (net of expenses) (Notes 1 and 5) 36,944 Total investment income Expenses Compensation of Manager (Note 2) 659,577 Investor servicing fees (Note 2) 87,764 Custodian fees (Note 2) 28,870 Trustee compensation and expenses (Note 2) 8,834 Distribution fees (Note 2) 150,647 Administrative services (Note 2) 3,688 Auditing and tax fees 80,565 Other 49,339 Fees waived and reimbursed by Manager (Note 2) (1,814) Total expenses Expense reduction (Note 2) (4,707) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,549,860 Net realized loss on swap contracts (Note 1) (47,272) Net realized gain on foreign currency transactions (Note 1) 197,348 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 43,134 Net unrealized appreciation of investments, and swap contracts during the year 4,095,793 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Decrease in net assets Operations: Net investment income $1,922,146 $1,914,410 Net realized gain on investments and foreign currency transactions 3,699,936 10,108,613 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 4,138,927 (13,162,835) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,324,359) (1,500,248) Class IB (1,070,801) (1,246,985) Decrease from capital share transactions (Note 4) (12,838,049) (20,189,940) Total decrease in net assets Net assets: Beginning of year 130,230,481 154,307,466 End of year (including undistributed net investment income of $1,857,677 and $2,229,906, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 17 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/16­ $9.83­ .16­ .65­ .81­ (.20) $10.44­ 8.40­ $64,354­ .73 g 1.65 g 216 e 12/31/15­ 10.12­ .15­ (.24) (.20) 9.83­ 67,397­ .72­ 1.45­ 223 e 12/31/14­ 9.29­ .15­ .85­ 1.00­ (.17) 10.12­ 10.93­ 78,207­ .73­ 1.56­ 215 e 12/31/13­ 8.00­ .15­ 1.31­ 1.46­ (.17) 9.29­ 18.46­ 83,435­ .73­ 1.74­ 79 f 12/31/12­ 7.25­ .15­ .77­ .92­ (.17) 8.00­ 12.77­ 82,153­ .74­ 1.99­ 87 f Class IB­ 12/31/16­ $9.79­ .14­ .64­ .78­ (.17) $10.40­ 8.12­ $60,405­ .98 g 1.40 g 216 e 12/31/15­ 10.08­ .12­ (.24) (.17) 9.79­ 62,833­ .97­ 1.20­ 223 e 12/31/14­ 9.25­ .13­ .85­ .98­ (.15) 10.08­ 10.68­ 76,100­ .98­ 1.31­ 215 e 12/31/13­ 7.97­ .13­ 1.30­ 1.43­ (.15) 9.25­ 18.09­ 83,799­ .98­ 1.49­ 79 f 12/31/12­ 7.22­ .13­ .77­ .90­ (.15) 7.97­ 12.54­ 91,133­ .99­ 1.74­ 87 f a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 187% December 31, 2012 209 g Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than .01% as a percentage of average net assets per share for each class (Note 2). The accompanying notes are an integral part of these financial statements. 18 Putnam VT George Putnam Balanced Fund Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and common stocks (growth or value stocks or both) of large U.S. companies, with a greater focus on common stocks. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. Putnam Management may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of Putnam VT George Putnam Balanced Fund 19 the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific securities, and to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions,to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. 20 Putnam VT George Putnam Balanced Fund Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $317 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $1,689,250 and the value of securities loaned amounted to $1,663,623. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $33,773,413 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $33,773,413 N/A $33,773,413 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from the expiration of a capital loss carryover, from interest-only securities, and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $100,785 to increase undistributed net investment income, $21,673,502 to decrease paid-in capital and $21,572,717 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $11,955,365 Unrealized depreciation (3,818,014) Net unrealized appreciation 8,137,351 Undistributed ordinary income 1,955,951 Capital loss carryforward (33,773,413) Cost for federal income tax purposes $126,766,860 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of Putnam VT George Putnam Balanced Fund 21 each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 37.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.526% of the fund’s average net assets. Putnam Management has contractually agreed, April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $1,814. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $45,471 Class IB 42,293 Total $87,764 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $22 under the expense offset arrangements and by $4,685 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $97, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in (Long-term) $265,099,849 $277,791,634 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 22 Putnam VT George Putnam Balanced Fund Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 229,754 $2,288,244 101,101 $1,026,330 314,036 $3,110,668 110,544 $1,105,702 Shares issued in connection with reinvestment of distributions 136,673 1,324,359 147,517 1,500,248 110,734 1,070,801 122,856 1,246,985 366,427 3,612,603 248,618 2,526,578 424,770 4,181,469 233,400 2,352,687 Shares repurchased (1,053,544) (10,456,594) (1,123,500) (11,296,083) (1,030,344) (10,175,527) (1,370,002) (13,773,122) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Cash Collateral Pool, LLC* $— $7,696,045 $6,006,795 $1,600 $1,689,250 Putnam Short Term Investment Fund** 11,927,885 25,538,450 25,633,373 51,980 11,832,962 Totals *No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). **Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $—* Forward currency contracts (contract amount) $4,200,000 OTC total return swap contracts (notional) $89,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $100,082 Payables $1,805 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Options contracts Swaps Total Foreign exchange contracts $— $192,809 $— $192,809 Equity contracts (5,278) — (47,272) (52,550) Total Putnam VT George Putnam Balanced Fund 23 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 contracts Swaps Total Foreign exchange contracts $43,149 $— $43,149 Equity contracts — 31,571 31,571 Total Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $1,488 $9,467 $4,378 $19,839 $35,362 $14,348 $10,721 $4,132 $347 $100,082 Total Assets Liabilities: Forward currency contracts # 1,805 — 1,805 Total Liabilities $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $— $— $— $— $— $— $— $— Net amount $(317) $9,467 $4,378 $19,839 $35,362 $14,348 $10,721 $4,132 $347 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 9 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 24 Putnam VT George Putnam Balanced Fund Putnam VT George Putnam Balanced Fund 25 Federal tax information (Unaudited) The fund designated 45.86% of ordinary income distributions as qualifying for the dividends received deduction for corporations. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar year 2016. 26 Putnam VT George Putnam Balanced Fund About the Trustees Putnam VT George Putnam Balanced Fund 27 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) Mark C. Trenchard (Born 1962) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President and BSA Compliance Officer Officer, and Compliance Liaison Since 2010 Since 2002 Since 2004 Director of Operational Compliance, Janet C. Smith (Born 1965) Putnam Investments and Putnam Robert T. Burns (Born 1961) Vice President, Principal Financial Officer, Retail Management Vice President and Chief Legal Officer Principal Accounting Officer, and Assistant Since 2011 Treasurer Nancy E. Florek (Born 1957) General Counsel, Putnam Investments, Putnam Since 2007 Vice President, Director of Proxy Voting and Management, and Putnam RetailManagement Director of Fund Administration Services, Corporate Governance, Assistant Clerk, and Putnam Investments and PutnamManagement Associate Treasurer James F. Clark (Born 1974) Since 2000 Vice President and Chief Compliance Officer Susan G. Malloy (Born 1957) Since 2016 Vice President and Assistant Treasurer Chief Compliance Officer, Putnam Investments Since 2007 and Putnam Management Director of Accounting & Control Services, Putnam Investments and PutnamManagement The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 28 Putnam VT George Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisor 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT George Putnam Balanced Fund 29 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. VTAN/17 Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2016	$71,124	$ — $9,305	$ — December 31, 2015	$68,457	$ — $9,034	$ — For the fiscal years ended December 31, 2016 and December 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $569,058 and $751,627 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
